Third District Court of Appeal
                                State of Florida

                             Opinion filed July 06, 2016.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                 No. 3D15-13
                          Lower Tribunal No. 11-37636
                              ________________


                            Richard Randal Glass,
                                     Appellant,

                                         vs.

                              Natalie Ann Glass,
                                     Appellee.


     An appeal from the Circuit Court for Miami-Dade County, George A.
Sarduy, Judge.

      Jay M. Levy, P.A., and Jay M. Levy, for appellant.

      Bofill Law Group, and Jose C. Bofill, for appellee.


Before SUAREZ, C.J., and WELLS and SHEPHERD, JJ.

      SUAREZ, C.J.

      Richard Randal Glass, former Husband, appeals from a Final Judgment of

Dissolution. We affirm in all respects, but remand solely for the trial court to
correct the calculation of the amount of unpaid wages to Natalie Ann Glass, former

Wife.    The trial court correctly determined that the Husband owed the Wife

$52,982.43 in wages earned but not received in 2011, in addition to the

$219,226.86 he owes her for unpaid wages from 2006-2010. The Amended Final

Judgment, however, added those two amounts and declared the total, $324,025.50,

as what the Husband owed the Wife for 2006-2010, and then incorrectly added

another $52,982.43 for 2011. The Wife concedes that this is incorrect.

        We affirm the Final Judgment of Dissolution in all respects, but remand to

correct the Final Judgment by subtracting $52,982.43 from the total the Husband

owes to the Wife.

        Affirmed; remanded for correction of calculation.




                                          2